 1
     OLIVIER SCHREIBER & CHAO LLP
 2   Christian Schreiber (Cal. Bar No. 245597)
     201 Filbert Street, Suite 201
 3   San Francisco, CA 94133
 4   Telephone: (415) 484-0980
     Facsimile: (415) 231-0037
 5   christian@osclegal.com
 6   BROWN | POORE LLP
 7   Scott A. Brown (SBN 177099)
     David M. Poore (SBN 192541)
 8   1350 Treat Boulevard, Suite 420
     Walnut Creek, California 94523
 9   Telephone: (925) 943-1166
10   Facsimile: (925) 955-8600
     sbrown@bplegalgroup.com
11   dpoore@bplegalgroup.com
12   Attorneys for Plaintiffs-Relators ERIN HAYES
     and RICHARD PONDER
13
14                                UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
18                                                  )
                                                    )
19   UNITED STATES OF AMERICA and the               )   CASE NO. C 14-1511 EDL
     STATE OF CALIFORNIA ex rel. ERIN               )
20   HAYES and RICHARD PONDER,                      )   JOINT STIPULATION FOR
                                                    )   VOLUNTARY DISMISSAL
21                 Plaintiffs,                      )
                                                    )
22          v.                                      )   Fed. R. Civ. Prod. 41(a)(1)(A)
                                                    )
23   COVIDIEN, INC., a corporation,                 )
                                                    )
24                 Defendant.                       )
                                                    )
25                                                  )
26                                                  )
                                                    )
27                                                  )

28



                                 JOINT STIPULATION RE VOLUNTARY DISMISSAL
1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiffs-Relators Erin Hayes

2    and Richard Ponder (together, “Plaintiffs”) and Defendant Covidien LP1 (“Covidien”) hereby

3    stipulate and agree that Plaintiffs’ claims alleged and asserted pursuant to 31 U.S.C. § 3730(h) in

4    the above-captioned action (Case No. C 14-1511 EDL), as set forth and alleged in the Third and
     Fourth Counts, respectively, of the operative complaint therein, shall be dismissed with prejudice,
5
     as a result of settlements reached between Plaintiffs and Covidien. The Government is informed
6
     of and does not object to the filing of this stipulated dismissal. Each party will bear its own costs
7
     and fees as set forth in the agreements.
8

9
     SO STIPULATED AND AGREED TO BY:
10
     Dated: May 3, 2019                    OLIVIER SCHREIBER & CHAO LLP
11
                                           BROWN | POORE LLP
12
                                           By:      /s/ Christian Schreiber
13
                                                   Christian Schreiber
14
                                                   Attorneys for Plaintiffs-Relators,
15                                                 ERIN HAYES AND RICHARD PONDER

16

17   Dated: May 3, 2019                    ROPES & GRAY LLP

18                                         By:      /s/ Anne Johnson Palmer
                                                   Anne Johnson Palmer
19

20                                                ANNE JOHNSON PALMER (CSB # 302235)
                                                  anne.johnsonpalmer@ropesgray.com
21                                                ROPES & GRAY LLP
                                                  Three Embarcadero Center
22                                                San Francisco, CA 94111-4006
                                                  Tel: (415) 315-6300
23
                                                  Fax: (415) 315-6350
24
                                                  Attorneys for Defendant,
25                                                COVIDIEN LP

26
27
     1
         Covidien LP was erroneously named as Covidien, Inc. in the complaint.
28                                                 1
                               JOINT STIPULATION RE VOLUNTARY DISMISSAL
                                           Case No. C 14-1511 EDL
